Exhibit 10.2

HORIZON LINES, INC.

2012 INCENTIVE COMPENSATION PLAN

AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENT

PARTICIPANT: [                    ]

DATE: [                    ]

HORIZON LINES, INC., a Delaware corporation (the “Company”), hereby amends the
terms of the Participant’s outstanding Restricted Stock Unit Agreements relating
to Restricted Stock Units that have been granted to the Participant pursuant to
the Horizon Lines, Inc. 2012 Incentive Compensation Plan (the “Plan”) as
follows:

I.      For each Restricted Stock Unit Agreement relating to Restricted Stock
Units granted to the Participant under the Plan, Section 2 relating to vesting
of Restricted Stock Units is amended by replacing the phrase “employment with
the Company” with the phrase “employment with the Employer” in each place in
which it appears in such section.

II.     For each Restricted Stock Unit Agreement relating to Restricted Stock
Units granted to the Participant under the Plan, Section 3 relating to
settlement of Restricted Stock Units is amended in its entirety to read as
follows:

“3. Settlement of Vested RSUs.

 

  (a) Subject to all of the terms and conditions set forth in this Agreement and
the Plan, including, without limitation, the vesting conditions, the Company
shall pay to the Participant within thirty (30) days following termination of
the Participant’s employment with the Employer (or, if a Change of Control
occurs before the Participant’s termination of employment, upon the occurrence
of such Change of Control), a single lump sum cash payment equal to the product
of (a) the Fair Market Value of a share of Company Stock determined as of the
date of the termination of employment (or as of the occurrence of a Change of
Control, if earlier) multiplied by (b) the number of vested RSUs.

 

  (b)

Notwithstanding the foregoing, if after a Performance Vesting Date the Committee
determines pursuant to Section 2(b) that any Performance-Based RSUs have vested
and the Participant terminated employment with the Employer

 

1



--------------------------------------------------------------------------------

  following the Performance Vesting Date, then the Company shall pay to the
Participant a lump sum cash payment equal to the product of (a) the Fair Market
Value of a share of Company Stock determined as of the Performance Vesting Date
multiplied by (b) the number of such Performance-Based RSUs that have vested.
The payment shall be made during the Company’s fiscal year that immediately
follows the Performance Year to which such vesting relates (and within no later
than thirty (30) days following the final review by the Audit Committee of the
Board of the Company’s audited financial statements for such Performance Year).

 

  (c) The lump sum payments described in subsections (a) and (b) above shall
include an additional amount of cash equal to the amount of dividend equivalents
(if any) credited to the vested RSUs.”

III.  Except as amended hereby, each Restricted Stock Unit Agreement relating to
the Restricted Stock Units granted to the Participant under the Plan shall
remain in full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized officer and its corporate seal duly attested as of the day
and year first above written.

 

HORIZON LINES, INC. By:  

 

  [Name]   [Title]

I hereby acknowledge receipt of the above stated Amendment, and I agree to
conform to all the terms and conditions of the Amendment.

 

Date____________________    Signature_________________________________

 

2